Title: From George Washington to William Pearce, 28 August 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 28th Augt 1795
          
          The enclosed letter for Miss Betcy Custis relates to a matter, respecting which, I have made some enquiry in her behalf— Put it into her own hands, if she is at Mount Vernon—and as she might wish, perhaps, to revolve the subject a little, before she communicates the contents to any oth⟨ers⟩ give it to her when she is alo⟨ne⟩⟨mutilated⟩ letter also, which only serves to cover it. I am Your friend
          
            Go: Washington
          
          
            P.S. I shall write to you again at the usual time—viz.—by Mondays Post.
          
        